Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 22nd, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated February 22nd, 2022 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, Applicant recites, “the n-type semiconductor layer has a side edge facing in a direction toward the first electrode layer”.  This limitation has already been recited in preceding claim 2 rendering the scope of this claim ambiguous.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2019/0267499 A1).

In view of Claim 1, Smith et al. teaches a back electrode type solar cell (Figure 1 & Paragraph 0004) comprising:
a semiconductor substrate having a back surface (Figure 1, #106 & Paragraph 0024);
a p-type semiconductor layer and a first electrode layer sequentially laminated on an area of the back surface of the semiconductor substrate (Figure 1, #108 & #126/#128 – Paragraph 0024);
a n-type semiconductor layer and a second electrode layer sequentially laminated on a different area of the back surface of the semiconductor substrate (Figure 1, #112 - #127/#129 – Paragraph 0024 & 0030);
a portion of the n-type semiconductor (Figure 1, #112) layer overlaps a portion of the p-type semiconductor layer (Figure 1, #108) via a passivation layer (Figure 1, #118), and the n-type semiconductor layer (Figure 1, #112) extends along a side wall of the p-type semiconductor layer (Figure 1, #108) via a passivation layer (Figure 1, #116),
the first electrode layer (Figure 1, #128) is laterally separated from the n-type semiconductor layer (Figure 1, #112) and overlaps a different portion of the p-type semiconductor layer (Figure 1, #108);
the second electrode layer (Figure 1, #127/#129) entirely and directly covers the portion of the n-type semiconductor that overlaps the portion of the p-type semiconductor layer.
Its noted that element 113 need not be present, such that the second electrode entirely and directly contacts and covers the portion of the n-type semiconductor that overlaps the portion of the p-type semiconductor layer.

In view of Claim 9, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a solar cell module comprising the solar cell according to Claim 1 (Paragraph 0002).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0267499 A1) in view of Hayashi et al. (US 2016/0197210 A1).

In view of Claim 2, Smith et al. is relied upon for the reasons given above in addressing Claim 1. Smith et al. teaches the n-type semiconductor layer has a side edge (Figure 1, #112) facing in a direction toward the first electrode layer (Figure 1, #126/#128).
Smith et al. does not disclose the second electrode layer extends beyond edge of the n-type semiconductor layer in the direction toward the first electrode layer.
Hayashi et al. discloses a second electrode layer (Figure 2, #14) extends beyond the side edge of a n-type semiconductor layer (Figure 2, #12) in a direction toward the first electrode layer (Figure 2, #15).  Hayashi et al. teaches the purpose of the present invention is to provide a solar cell and a solar cell module with improved reliability (Paragraph 0007).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the second electrode layer extending beyond the edge of the n-type semiconductor layer in the direction toward the first electrode layer as disclosed by Hayashi et al. in Smith et al. back electrode type solar cell for the advantage of improved reliability.

In view of Claim 6, Smith et al. and Hayashi et al. are relied upon for the reasons given above in addressing Claim 2.  Smith et al. teaches an insulating layer extending between the portion of the p-type semiconductor layer and the portion of the n-type semiconductor layer (Figure 1, #110 & Paragraph 0025).

In view of Claim 7, Smith et al. and Hayashi et al. are relied upon for the reasons given above in addressing Claim 6.  Smith et al. teaches the n-type semiconductor layer has a side edge (Figure 1, #112) facing in a direction toward the first electrode layer (Figure 1, #126/#128) and the insulating layer (Figure 1, #110) extends beyond the side edge of the n-type semiconductor layer in the direction toward the first electrode layer (Figure 1, #126/#128).

In view of Claim 8, Smith et al. and Hayashi et al. are relied upon for the reasons given above in addressing Claim 7.  Smith et al. teaches that the first electrode layer (Figure 1, #126/#128) is adjacent to the insulating layer (Figure 1, #110).

In view of Claim 10, Smith et al. is relied upon for the reasons given above in addressing Claim 2.  Smith et al. teaches a solar cell module comprising the solar cell according to Claim 1 (Paragraph 0002).

In view of Claim 14, Smith et al. is relied upon for the reasons given above in addressing Claim 6.  Smith et al. teaches a solar cell module comprising the solar cell according to Claim 1 (Paragraph 0002).

In view of Claim 15, Smith et al. is relied upon for the reasons given above in addressing Claim 7.  Smith et al. teaches a solar cell module comprising the solar cell according to Claim 1 (Paragraph 0002).

In view of Claim 16, Smith et al. is relied upon for the reasons given above in addressing Claim 8.  Smith et al. teaches a solar cell module comprising the solar cell according to Claim 1 (Paragraph 0002).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726